DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for “the double-headed single piece piston” in line 6.  The piston must be recited separately from the assembly to provide antecedent basis.
Regarding claims 1 and 16, each claim recites a path portion that is “non-axial with the second axis”.  This term is unclear on its face as the examiner is unaware of any accepted meaning of “non-axial with” a line.  The limitation is therefore being interpreted as -- includes a portion with a transverse component relative to the second axis –.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,752,413 to Kuhn et al. (Kuhn hereinafter) in view of US Patent 3,181,475 to Thompson (Thompson) and US Patent 6,634,867 to Pressel (Pressel).
Regarding claim 1, Kuhn teaches a wobble plate compressor comprising a wobble plate (6) with a plurality of spherical distal attachment members (21), and an axle (4) coupled to the wobble plate to reciprocate the attachment members (21).  Kuhn further teaches that the spherical attachment members do not reciprocate along a piston axis (due to the rigidity of member 6).  Kuhn does not teach a double-headed single piece piston assembly.  Thompson teaches a double headed single piece piston (18), with two compression faces (not labeled) fixedly connected to each other, a single piece cylinder (17), the piston and cylinder defining two compression chambers (not labeled), and the cylinder including a window (above and below 70) through which the wobble plate engages the piston assembly to cause reciprocation thereof.  Additionally, Thompson teaches connecting rods (56) that indirectly engage the distal attachment member (70).  Those of skill in the art will plainly appreciate that the number of pistons influences the flow rate of the compressor and that, therefore, a second set of pistons would allow for an advantageously increased flow rate.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize double-headed pistons as taught by Thompson and the attendant cylinders to increase the flow rate of the compressor of Kuhn.  Furthermore, Kuhn does not teach a prime mover for this compressor.  Pressel teaches a motor (22) for driving a compressor.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a motor as taught by Pressel to drive the pump of Kuhn.  
Regarding claim 4, Thompson teaches a piston anti-rotation device (55, 57) configured to prevent rotation of the piston relative to the cylinder.
Regarding claim 5, Thompson teaches a flange (57) provided to the wobble plate configured to slide against the piston (18).
Regarding claim 6, Thompson teaches a post (not labeled, radially outward from spring 61) extending between opposite heads of the piston.
Regarding claim 7, Thompson teaches a guide plug (55) engaged with an axial slot of the piston and laterally constrained therein.
Regarding claim 8, Thompson teaches connecting rods (56) that indirectly engage the distal attachment member (70).
Regarding claim 9, Thompson teaches a concave portion (adjacent the spherical attachment member) configured to engage the distal attachment member.
Regarding claim 10, Thompson teaches screws attaching the compression faces of the piston.  As such, a screw driver would constitute an assembly tool.  The holding of screw drivers being available and conventional was not disputed by the applicant.
Regarding claims 12 and 13, Kuhn teaches seven cylinders which would be, per the angle of the wobble plate, phase shifted from each other.  Therefore, at any given time, at least one cylinder would be in a pressure condition and another in a vacuum condition, and at at least some points, two cylinders would be in the vacuum condition.
Regarding claim 14, Kuhn teaches a bearing (7). 
Regarding claim 15, Kuhn teaches rigid connection with the attachment members, which inherently involves a three-dimensional orbit substantially along the second axis.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of Thompson and Pressel as applied to claim 1 above, and further in view of US PGPub 2003/0206811 to Maki et al. (Maki).
Regarding claim 2, the previously applied references teach the limitations of claim 1 from which claim 2 depends.  Kuhn does not teach a dedicated wobble plate anti-rotation device.  Maki teaches such a device (32) and generally teaches that it prevents rotation of the wobble plate.  Therefore, it would have been obvious to one of ordinary skill in the art to provide an anti-rotation device as taught by Maki to the pump of Kuhn in order to prevent rotation of the wobble plate.
Regarding claim 3, Maki teaches a shoe (140) pivotally coupled to the wobble plate and configured to slide against an exterior of the housing.  In order to apply the anti-rotation device of Maki to the pump of Kuhn, it would have been obvious to provide the shoe at an exterior of a cylinder, as the wobble plate of Kuhn is smaller relative to its housing than that of Maki and would only reach to an anti-rotation device so located.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of Thompson and Pressel as applied to claim 1 above, and further in view of US PGPub 2014/0128298 to Becker.
Regarding claim 11, Thompson teaches a wobble plate, there is no teaching of dry lubricant materials.  Becker teaches the use of DLC coatings for lubrication under dry conditions (paragraph 4).  Therefore it would have been obvious to one of ordinary skill in the art to use a DLC coating (i.e. a dry lubricant) in the compressor of Thompson in order to provide lubrication.
Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of US PGPub 2010/0071698 to Kiritake, Thompson and Pressel.
Kuhn teaches a wobble plate compressor comprising a wobble plate (6) with a plurality of spherical distal attachment members (21), and an axle (4) coupled to the wobble plate to reciprocate the attachment members (21).  Kuhn further teaches that the spherical attachment members do not reciprocate along a piston axis (due to the rigidity of member 6).  Kuhn does not teach a double-headed 
Regarding claim 17, Thompson teaches connecting rods (56) that indirectly engage the distal attachment member (70).
Regarding claim 18, , Kuhn teaches a bearing (7).
Regarding claims 19 and 20, Kiritake teaches that the concentrator may be a PSA concentrator or a VPSA concentrator (paragraph 42).
Regarding claim 21, Kuhn teaches rigid connection with the attachment members, which inherently involves a three-dimensional orbit substantially along the second axis.
Response to Arguments
Applicant’s arguments, see page 6, filed 25 May 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuhn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4 November 2021